Exhibit21.1 SUBSIDIARIES OF IGNITE RESTAURANT GROUP,INC. BHTT Entertainment,Inc. TX BHTT Private Club-Plano TX,Inc. TX Brick House Development,LLC DE Crab Addison,Inc. TX Ignite Family Fund TX Ignite Restaurants-New Jersey,Inc. NJ Ignite Restaurant Group-RSC LLC DE JCS Development,LLC DE JCS Monmouth Mall-NJ,LLC DE Joe’s Crab Shack-Abingdon MD,Inc. MD Joe’s Crab Shack-Alabama Private Club,Inc. AL Joe’s Crab Shack-Anne Arundel MD,Inc. MD Joe’s Crab Shack-Hunt Valley MD,Inc. MD Joe’s Crab Shack-Kansas,Inc. KS Joe’s Crab Shack-Maryland,Inc. MD Joe’s Crab Shack-Redondo Beach,Inc. CA Joe’s Crab Shack-San DiegoInc. CA Mac Acquisition IP,LLC DE Mac Acquisition of Anne Arundel County,LLC MD Mac Acquisition of Baltimore County,LLC MD Mac Acquisition of Frederick County,LLC MD Mac Acquisition of Howard County,LLC MD Mac Acquisition of Kansas,LLC KS Mac Acquisition of Montgomery County,LLC MD Mac Acquisition of New Jersey,LLC NJ Mac Acquisition,LLC DE Mac Holding,LLC DE Mac Management Blocker,LLC DE Mac Parent,LLC DE RMG Development,LLC DE
